ORDER
On October 27, 1999, this court suspended petitioner Kent E. Nyberg from the practice of law for a period of 30 days. The court’s order required Mr. Nyberg to successfully complete the’ professional responsibility portion of the bar examination within one year of the order. Mr. Nyberg has filed with this court an affidavit stating that he has fully complied with the terms of the court’s suspension order. The Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that Mr. Nyberg has complied with the terms of the suspension order.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that petitioner Kent E. Nyberg is reinstated to the practice of law in the State of Minnesota effective November 6, 1999, subject to his successful completion of the professional responsibility examination by October 7, 2000.
BY THE COURT:
Alan C. Page Alan C. Page Associate Justice